DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svabek et al. ‘542 in view of McCord.
	There is disclosed in Svabek a fry basket with ergonomic handle, comprising: a plurality of wires 104, 110, 112, 114, 116 forming a wire frame 106; a base receptacle defined by the wire frame, the base receptacle including a pair of open sidewalls, a front wall, a rear wall and an upper open horizontal wall; a generally vertical connection portion 101 connected to the rear wall, the connection portion being formed by a convergence of the plurality of wires 110, 112, 114, 116 as they extend upward from the rear wall; a handle portion 108, 408 connected to the vertical connection portion and extending rearwardly from the rear wall; and a grip 420, 422 connected to the handle portion, wherein a pair of the wires converge outside of a grip channel to form a loop.
	Svabek discloses all of the claimed subject matter except extension of the handle portion rearwardly from the vertical connection portion of the rear wall, at a zero-degree angle with respect to the upper horizontal wire of the upper horizontal wall.
	McCord discloses a fry basket with a rearwardly extending handle portion 23, wherein the handle portion extends rearwardly at a zero-degree angle with respect to an upper horizontal wire of an upper horizontal wall.
	It would have been obvious to one skilled in the art to modify the handle portion mounting arrangement of Svabek with that disclosed in McCord, in order to reduce the height at which the handle extends above a container of cooking oil into which the basket is placed. 
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svabek et al. ‘542 in view of McCord as applied to claims above, and further in view of Guyoton.
	Guyoton discloses that it is old and well known to provide a plurality of notches 22 on an ergonomic grip element, wherein the notches are sized and spaced to receive the fingers of a user.
	It would have been obvious to one skilled in the art to provide the grip of Svabek, as modified by McCord, with the notches disclosed in Guyoton, in order to provide a more comfortable fit of the grip within a user’s hand.
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svabek et al. ‘542 in view of McCord as applied to claims above, and further in view of Svabek et al. ‘344.
	Svabek ‘344 discloses that it is known in the art to provide a fry basket with a pair of wires on a front wall of the basket, wherein the wires converge to form a hook and extend frontwardly and over an upper open horizontal wall.
	It would have been obvious to one skilled in the art to provide the fry basket of Svabek ‘542, as modified by McCord, with the hook arrangement disclosed in Svabek ‘344, in order to allow connection of the fry basket above a frying oil container.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svabek et al. ‘542 in view of McCord and Moreth.
	Svabek ‘542, as discussed above, discloses all of the claimed subject matter except a zero-degree angle extension of a handle portion and a wire mesh basket removably received by a base receptacle.
	McCord, as discussed above, discloses the rearward extension of a handle portion at a zero-degree angle.
	Moreth discloses, for use with a frying basket base receptacle, a wire mesh basket 14 configured to be removably received by the base receptacle.
	It would have been obvious to one skilled in the art to modify the handle portion mounting arrangement of Svabek with that disclosed in McCord, in order to reduce the height at which the handle extends above a container of cooking oil into which the basket is placed. 
	It would have been obvious to one skilled in the art to provide the fry basket of Svabek with wire mesh basket disclosed in Moreth, in order to trap fine particles within the basket during cooking. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Proffitt, Brintle, Kahler et al. and Madanat are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761